DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Election/Restrictions
Applicant’s election with traverse of claims 1-7 in the reply filed on August 9, 2022 is acknowledged.  
The Applicant argues that the Office has not established that the proposed alternative is a materially different process or an example of a process practiced with a materially different product.  However, as pointed out in paragraph 2 of the Office Action mailed on June 9, 2022, the product as claimed in Invention I can be used in a materially different process such as etching a substrate that does not comprise a pad nitride.  A specific example of etching alternating thin films layers of nitride and oxide is provided in paragraph 0062 of US Patent Application Publication 20190074188.
The Applicant further argues that a search of all the claims would not impose a serious burden on the Office.  This is not found persuasive because claims 1-7 are drawn to a composition, while claims 8-9 are drawn to a method.  Thus, the determination of patentability of Invention I (claims 1-7) and Invention II (claims 8-9) would require searches in searching different classes/groups or electronic resources, or employing different search strategies or search queries; and the prior art applicable to one invention would not likely be applicable to another invention.  The above reasons support that a search of all the claims would impose serious burden on the examiner.
The requirement is still deemed proper and is therefore made FINAL.  Claims 8-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cooper et al. (US20190074188).
Regarding claim 1, Cooper discloses an etching composition (abstract), comprising: phosphoric acid (paragraph 0028), a silane compound containing at least one silicon (Si) atom (amino alkoxy silane, paragraph 0034), and an organic phosphate represented by Formula 1 recited in the instant claim wherein: R1 to R3 are unsubstituted hydrocarbyl group (triethyl phosphate, paragraph 0050).
Regarding claim 2, Cooper discloses wherein the hydrocarbyl group is an unsubstituted C2 alkyl group (triethyl phosphate, paragraph 0050).
Regarding claim 3, Cooper discloses wherein: R1 to R3 are unsubstituted C2 alkyl groups (triethyl phosphate, paragraph 0050).
Regarding claim 4, Cooper discloses wherein the organic phosphate of Formula 1 is the structures (2) as recited in the instant claim (triethyl phosphate, paragraph 0050).
Regarding claim 5, Cooper discloses wherein the silane compound is represented by Formula 2 as recited in the instant claim, wherein, in Formula 2, R51 to R54 are independently hydrogen, a substituted or unsubstituted hydrocarbyl group, or a substituted or unsubstituted heterohydrocarbyl group, and R51 to R54 exist independently (paragraph 0034).
Regarding claim 7, Cooper discloses an ammonium salt (dodecyltrimethylammonium hydrogen sulfate, paragraph 0052).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being obvious over Cooper et al. (US20190074188).
Regarding claim 6, Cooper discloses wherein the etching composition comprises the phosphoric acid in an amount of at least 70 wt % (paragraph 0029), the silane compound in an amount of 0.002 wt % to 1 wt % (paragraph 0045), and the organic phosphate in an amount of about 0.5 wt % to about 10 wt % (paragraph 0051).  The concentration of the phosphoric acid encompasses the range recited in the instant claim.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIONG-PING LU/
Primary Examiner, Art Unit 1713